Title: To George Washington from Major John Clark, Jr., 26 December 1777
From: Clark, John Jr.
To: Washington, George



sir
Mr Lewis’s [Newtown Square, Pa.] 26th Decr 1777. 8 o Clock A.M.

I wrote you yesterday at one o Clock P.M., informing you the Enemy had moved towards Chester, after which, I took a circuit round them, their design appeared only to disperse our light parties, to make room for their Waggons to hall the remainder of the Hay from Tinicum Island, & the Hook, My Spy from the City has just arrived, & informs me General Knyphausen commands in Philada, & has but a very few Troops with him, chiefly Hessians, one Regt of English—they were attack’d Day before Yesterday & beat into their Lines on the Frankford Road, at Grays ferry they have a very good Bridge of Boats, & chief of the Hay is taken over it from Tinicum—Day before Yesterday three Days provision was sent to the Troops at Derby—And as they’ve nearly compleated their business, I immagine they’ll return this Evening, a glorious opportunity was lost yesterday by the imprudence of one of our Officers forming his Men on the right, instead of the left; 30 of the Enemy’s Horse came out, an ambuscade was formed, & they were permitted to pass in hopes of taking them, & they filed off & returned where the party was supposed to have been fixed to received them—in short we shou’d catch ’em every Day had we but a sufficient number of Horse—At middle ferry near 100 Hessians were driving in Cattle Unarmed, and unmolested, only a picket Guard at the ferry on this side, no Troops on the hill encamp’d the other side of the Ferry—a very plentifull Market, Day before Yesterday, I herewith send your Excellency a News paper—And am tho’ much fatigued Your very Obedt hble servt

Jno. Clark Junr


The Country People are carrying in their produce thro’ fear of being plunder’d as the Enemy return—Beef sells at 1/6 & Buter at 5 / ⅌ lb.
The Enemy had 5 or 6 Men killed in the Skirmish yesterday & several wounded by Captn Porterfeild of Genl Woodfords Brigade whose little party I’m informed by those who were Spectators behaved exceeding well—he had 2 or 3 Men killed.

